         Case 1:17-cr-00248-VSB Document 253 Filed 04/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    April 23, 2020

By ECF
Hon. Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                  Re:     United States v. Richard D. Hart, S1 17 Cr. 248 (VSB)

Dear Judge Broderick:

       As directed in the Court’s sealed Opinion and Order of earlier today, the parties have
conferred on the subject of redactions. The parties are in agreement that nothing in the Opinion
and Order needs to be redacted. Accordingly, we respectfully ask the Court to unseal the
document and file it on ECF.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                       By:     /s/
                                             David Raymond Lewis /
                                             David M. Abramowicz
                                             Assistant United States Attorneys
                                             (646) 787-5645 / (212) 637-6525

cc:    Eric Sears, Esq.
       Jacob Mitchell, Esq.
       (by ECF)
